—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered July 11, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant raises Batson issues (see, Batson v Kentucky, 476 US 79) regarding the People’s peremptory challenges of one hispanic and two black potential jurors, upon our review of the voir dire minutes we find no impropriety in the court’s ruling that these challenges were race-neutral and not pretextual (see, People v Hernandez, 75 NY2d 350, affd 500 US 352). Rosenblatt, J. P., Ritter, Thompson and Sullivan, JJ., concur.